DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1, the limitations “a usage positon” on line 7 seems to be a typographical error. The limitation is suggested to be amended to –a usage position--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 7 and 20, the limitation “a blind cover” is not well understood nor is it a common term in the art. Additionally, Applicant’s specification 0077 only teaching arranging a blind cover. It will be best understood to be a module capable of covering the space of where the module would otherwise have been.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 20, the limitation “a blind cover” is not well understood nor is it a common term in the art. Additionally, Applicant’s specification 0077 only teaching arranging a blind cover. It will be best understood to be a module capable of covering the space of where the module would otherwise have been.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9, 10, 12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2016/0327256) in view of Honda et al. (US 2016/0356475 Hereinafter Honda) further in view of Liu (US 2012/0099317).
Regarding claim 1, a housing module (712 and 714, Fig. 7, specifically a housing is anything that covers or protects as defined by dicationary.com this covers and protects from the rear side) including a central power supply module (702, Fig. 7), at least one LED module receiving element (714, also called 114, Paragraph 0034), and an LED power supply interface (118, Paragraph 0032, Fig. 1 also shown as 718 in Fig. 10) arranged in the LED module receiving element; and 
at least one LED module (700, Fig. 1) configured to be detachably attached (Difference between Figs. 1 and 7, Paragraph 0034 which teaches that 104 which is equivalent to 704 can be arranged in a variety of positions) to the housing module, the LED power supply interface (118, Paragraph 0032, Fig. 1 also shown as 718 in Fig. 10) supplying electrical power to the at least one LED module when the at least one LED module is attached to the housing module in a usage positon (Fig. 17 shows the wires connecting to the LED board).
Hall fails to teach the lighting device being used for explosive areas.
Honda teaches a modular LED light (200, Fig. 2), for explosive areas, having at least one LED module (221a and 221b) and one central power supply module (255 which is inside the housing 250, Fig. 2, Paragraph 0037), wherein the at least one LED module is detachably attached to a housing module (110, Fig. 6, specifically it can be deconstructed to remove the LED module.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of making the lighting device of Hall able to withstand explosions for use in an explosive area as taught by Honda by adding the protective housing of Honda to the lighting device of Hall, in order to allow the lighting device to be used in explosive areas (Honda, Paragraph 0048).
Hall in view of Honda fail to teach at least one LED module receiving element, and an LED power supply interface arranged in the LED module receiving element such that the LED power supply interface is in the housing module;
Liu teaches at least one LED module receiving element (23, Fig. 4, Paragraph 0034), and an LED power supply interface (22, Fig. 4) arranged in the LED module receiving element such that the LED power supply interface is in the housing module (30, Fig. 4, Paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the LED module receiving element of Hall such that the LED power supply interface is in the housing module as taught by Liu, in order to teach a common alternative connection method and generally a reversal of where the LED power supply interface is located. Additionally it would be one step in making the lighting device water and dust proof if desired (Liu, Paragraph 0021).

Regarding claim 2, Hall teaches the at least one LED module receiving element has an LED power supply interface for arranging the at least one LED module on one side of the central power supply module (Figs. 1 and 7, Specifically 118 is more clearly shown in Fig. 1), wherein the central power supply module is detachably connected to the driver device (Specifically, Fig. 19 shows that 702 can be detachably connected), and wherein a plurality of LEDs are arranged in the at least one LED module, on an LED conductor card (Fig. 17). 

Regarding claim 3, Hall teaches the at least one LED module (708) has a module housing (710, Fig. 7) made of a thermally conductive plastic material (Paragraph 0033). 
Honda teaches a light focusing device (126, Fig. 6, Paragraph 0044) for light distribution is associated with each LED (LEDs on 125, Fig. 6), and has a cover (130 and 120, Fig. 6) that is transparent or translucent in the light emission direction (Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light focusing device, transparent cover, and hosuing of Honda to the invention of Hall, in order to achieve making the lighting device explosion resistant thereby allowing the lighting device to be used in explosion areas (Honda, Paragraph 0048).

Regarding claim 4, Hall teaches the module housing (710, Fig. 7 also called 110 in Fig. 5) has cooling fins (150, Fig. 5).
Honda teaches the at least one LED module has a second (110, Fig. 6), shell-shaped, protective housing in which the module housing (320, 130, and 120; Fig. 6) is arranged. 

Regarding claim 7, Hall teaches the at least one LED module receiving element is configured for receiving one of a blind cover and a battery module (specifically, “configured to” means that the limitation is not actually required it only needs to be capable of receiving a blind cover or a battery module. given that it is simply an electrical connection or a cap that would be put in place to take up the space of the LED module the limitation is considered to have been met).

Regarding claim 9, Honda teaches the central power supply module has output current circuits for the at least one LED module that are intrinsically safely limited in power and in at least one of voltage and current, wherein at least one of the power supply connection and the LED power supply interface is configured as an "increased security" or "flame-proof enclosure" type for protection against ignition (Paragraph 0050). 

Regarding claim 10, Hall teaches the LEDs are arranged in the at least one LED module wired in one of series and parallel (series, Paragraph 0059), and wherein the LEDs are provided by group in one plane or in a curved arrangement in the at least one LED module (Fig. 7), and wherein the at least one LED module is detachably fixed in the usage position using a locking device (714 specifically lots to 710, Paragraph 0034). 

Regarding claim 12, Hall teaches the central power supply module has a cooling device (115 and 112, specifically both are metal and would dissipate heat, Paragraph 0044-0045).

Regarding claim 14, Hall fails to teach the locking device is formed by one or a plurality of fastening screws that joins the protective housing (22) to the at least one LED module receiving element. 
Honda teaches the locking device (111, Fig. 6) is formed by one or a plurality of fastening screws that joins the protective housing (310, 320, 120, and 130; Fig. 6)) to the at least one LED module receiving element (110, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the locking device of Hall with the locking device of Honda as well has adding the protective housing and light outlet opening of Honda, in order to provide a stronger connection between the protective housing and the LED module receiving element which is needed for using the lighting device in an explosive area as desired.

Regarding claim 15, Hall fails to teach wherein the protective housing has a light outlet opening associated with the cover of the module housing.
Honda teaches wherein the protective housing has a light outlet opening (opening in 120 where light is able to pass through) associated with the cover (120 and 130, Fig. 6) of the module housing.

Regarding claim 16, Hall fails to teach a top of the protective housing has an opening through which the LED power supply interface and a connection device of the module housing are brought into contact. 
Honda teaches a top of the protective housing (320, Fig. 6, Paragraph 0042) has an opening through which the LED power supply interface (311, Fig. 6, Paragraph 0055) and a connection device (311, Fig. 6) of the module housing are brought into contact.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light focusing device, transparent cover, and housing of Honda to the invention of Hall, in order to achieve making the lighting device explosion resistant thereby allowing the lighting device to be used in explosion areas (Honda, Paragraph 0048).

Regarding claim 17, Hall teaches wherein the at least one LED module and central power supply module with the driver device terminate in a common horizontal plane on a bottom of the LED light (Figs. 16 and 18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2016/0327256) in view of Honda et al. (US 2016/0356475 Hereinafter Honda) further in view of Liu (US 2012/0099317) and Kim et al. (US 2011/0032696 Hereinafter Kim).
Regarding claim 5, Hill teaches the at least one LED module is snapped into the usage position (specifically, 114 or 714 are snapped onto 110).
Hill fails to teach an articulated device is embodied between the at least one LED module and housing module and the articulated device is formed between an outer edge of the housing module and a top of the protective housing, wherein there is at least one articulated device. 
Kim teaches the at least one LED module (20 and 40, Fig. 2), an articulated device (27, Fig. 3) is embodied between the at least one LED module (30, Fig. 3, Paragraph 0029) and housing module and the articulated device is formed between an outer edge of the housing module and a top of the protective housing (10, Fig. 3), wherein there is at least one articulated device (62, 70, 27, and 72, Figs. 3 and 6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2016/0327256) in view of Honda et al. (US 2016/0356475 Hereinafter Honda) further in view of Liu (US 2012/0099317) and Naumann et al. (US 2020/0011520).
Regarding claim 8, Hall fails to teach the specifics of the explosion proof housing.
Honda teaches the at least one LED module is configured as "intrinsically safe" for protection against ignition (Paragraph 0050), and the electrical connection between the at least one LED module and the central power supply module is configured as an "increased safety" type for protection against ignition (Paragraph 0050). 
Honda fails to teach the central power supply module is configured as a "powder filling" type for protection against ignition.
Naumann teaches a "powder filling" type for protection against ignition (Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the powder filling to the central power supply module of Hall, in order to protect against ignition (Naumann, Paragraph 0003).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2016/0327256) in view of Honda et al. (US 2016/0356475 Hereinafter Honda) further in view of Liu (US 2012/0099317) and Biebl et al. (US 20100128479 Hereinafter Biebl).
Regarding claim 13, Hall fails to teach the driver device has a honeycomb structure.
Biebl teaches the driver device has a honeycomb structure (710, Paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the honeycomb structure of Biebl to the driver device of Hall, in order to provide a desired heatsink for a given device and in a patter as desired by a user (Paragraphs 0035 and 0037).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2016/0327256) in view of Liu (US 2012/0099317) further in view of Avina Silva (US 2014/0347853 Hereinafter Avina) and Liao (US 2013/0033195).
Regarding claim 20, Hall teaches a modular LED light for explosive areas comprising a housing module (712, and 714, Fig. 7, specifically a housing is anything that covers or protects as defined by dictionary.com this covers and protects for the rear side) including a central power supply module (702, Fig. 7), at least one module receiving element (714, also called 114, Paragraph 0034), and a power supply interface (118, Paragraph 0032, Fig. 1 also shown as 718 in Fig. 10) arranged in the module receiving element, the module receiving element selectively and detachably receiving an LED module (Specifically, 704 can be removed from 714 as needed and the wires simply removed from the connection), 
Hall fails to teach a power supply interface arranged in the module receiving element such that the power supply interface is in the housing module;
a blind cover, and a battery module, the power supply interface supplying electrical power to the LED module, blind cover, or battery module when the LED module, blind cover, or battery module is attached to the module receiving element in a usage position.
Liu teaches at least one LED module receiving element (23, Fig. 4, Paragraph 0034), and an LED power supply interface (22, Fig. 4) arranged in the LED module receiving element such that the LED power supply interface is in the housing module (30, Fig. 4, Paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the LED module receiving element of Hall such that the LED power supply interface is in the housing module as taught by Liu, in order to teach a common alternative connection method and generally a reversal of where the LED power supply interface is located.
Hall in view of Liu fail to teach a blind cover and battery module.
Avina teaches a blind cover (17, Figs. 46 and 50), the blind cover is attached to the module receiving element in a usage position (Paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had included having a blind cover to replace the empty position provided when the light sources are removed thereby preventing damage which could occur near the lighting device and to provide a more aesthetically pleasing lighting apparatus (Avina, Paragraph 0085).
Hall in view of Liu and Avina fail to teach the battery module.
Liao teaches a battery module (240, Fig. 2b, Paragraph 0021), the power supply interface (120, Fig. 1, Paragraph 0021) supplying electrical power to the LED module, or battery module when the LED module (200, Fig. 1), or battery module is attached to the module receiving element in a usage position (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had included having a battery module in the LED module of Hall as taught by Liao, in order to allow the lighting modules of Hall to be used independently for a duration thereby expanding the usage capabilities of the lighting modules (Liao, Paragraph 0021).

Allowable Subject Matter
Claims 6, 11, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter The prior art taken as a whole does not show nor suggest a modular LED light for explosive areas having, a detachable LED module, central power supply module, power supply connectors, connection lines, LED module receiving element, an articulated hook for suspending on the outer edge of the housing module of the LED module receiving element projects from the top of the protective housing, or a central power supply module with a honeycomb cooling structure, and wherein a separating metal sheet is arranged in the LED light between the upper and lower planes or a locking device with a closing rod engaged with a locking eyelet from the at least one LED module receiving element, and air slits oriented towards the at least one LED module as specifically called for the claimed combinations.
The closest prior art, Hall (US 2016/0327256) teach the several elements and their specifics as rejected above.
However Hall fails to disclose an articulated hook for suspending on the outer edge of the housing module of the LED module receiving element projects from the top of the protective housing, or a central power supply module with a honeycomb cooling structure, and wherein a separating metal sheet is arranged in the LED light between the upper and lower planes or a locking device with a closing rod engaged with a locking eyelet from the at least one LED module receiving element, and air slits oriented towards the at least one LED module as specifically called for the claimed combinations as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Hall reference in the manner required by the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,333,325. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Patent No. 11,333,325
Application 17660566
Difference in claim language
1. A modular LED light, for explosive areas, having at least one LED module and one central power supply module, wherein the at least one LED module is detachably attached to a housing module, the housing module having two arrangement planes spaced apart in the vertical direction, wherein power supply connectors for LED lights and connection lines to the central power supply module and to the LED module are arranged in the upper arrangement plane, and the LED module and a driver device are arranged in the lower arrangement plane, wherein the housing module has at least one LED module receiving element arranged lateral to the central power supply module, and wherein an LED power supply interface is arranged in the LED module receiving element for supplying electrical power to the at least one LED module in a usage position, the housing module including the central power supply module and the at least one LED module receiving element such that the LED power supply interface is in the housing module.
1. A modular LED light for explosive areas comprising: a housing module including a central power supply module, at least one LED module receiving element, and an LED power supply interface arranged in the LED module receiving element such that the LED power supply interface is in the housing module; and at least one LED module configured to be detachably attached to the housing module, the LED power supply interface supplying electrical power to the at least one LED module when the at least one LED module is attached to the housing module in a usage position.
Specifically all of the limitations of claim 1 are taught by the patent.
2. The modular LED light according to claim 1, wherein the at least one LED module receiving element has an LED power supply interface for arranging the at least one LED module on one side of the central power supply module, wherein the central power supply module is detachably connected to the driver device, and wherein a plurality of LEDs are arranged in the at least one LED module, on an LED conductor card.
2. The modular LED light according to claim 1, further comprising a driver device, wherein the central power supply module is detachably connected to the driver device, and wherein a plurality of LEDs are arranged in the at least one LED module, on an LED conductor card.
Claim 2 is the same except that the driver device was introduced in claim 1.
3. The modular LED light according to claim 2, wherein a light focusing device for light distribution is associated with each LED, and the at least one LED module has a module housing made of a thermally conductive plastic material and has a cover that is transparent or translucent in the light emission direction.
3. The modular LED light according to claim 2, wherein a light focusing device for light distribution is associated with each LED, and the at least one LED module has a module housing made of a thermally conductive plastic material and has a cover that is transparent or translucent in the light emission direction.
Claim language the same
4. The modular LED light according to claim 3, wherein the module housing has cooling fins and the at least one LED module has a second, shell-shaped, protective housing in which the module housing is arranged.
4. The modular LED light according to claim 3, wherein the module housing has cooling fins and the at least one LED module has a second, shell-shaped, protective housing in which the module housing is arranged.
Claim language the same
5. The modular LED light according to claim 4, wherein the at least one LED module is snapped into the usage position and an articulated device is embodied between the at least one LED module and housing module and the articulated device is formed between an outer edge of the housing module and a top of the protective housing, wherein there is at least one articulated device.
5. The modular LED light according to claim 4, wherein the at least one LED module is snapped into the usage position and an articulated device is embodied between the at least one LED module and housing module and the articulated device is formed between an outer edge of the housing module and a top of the protective housing, wherein there is at least one articulated device.
Claim language the same
6. (Previously presented) The modular LED light according to claim 5, wherein at least one articulated hook for suspending on the outer edge of the housing module of the LED module receiving element projects from the top of the protective housing, the articulated hook configures the at least one LED module to be pivoted into the usage position, wherein in the usage position an electrical connection is produced between the at least one LED module and the LED power supply interface, and wherein the protective housing is one of shock resistant and impact resistant.
6. The modular LED light according to claim 5, wherein at least one articulated hook for suspending on the outer edge of the housing module of the LED module receiving element projects from the top of the protective housing, the articulated hook configures the at least one LED module to be pivoted into the usage position, wherein in the usage position an electrical connection is produced between the at least one LED module and the LED power supply interface, and wherein the protective housing is one of shock resistant and impact resistant.
Claim language the same
7. (Previously presented) The modular LED light according to claim 1, wherein the upper arrangement plane furthermore has continuous wiring for connecting to further LED lights, and the at least one LED module receiving element is configured for receiving one of a blind cover and a battery module.
7. The modular LED light according to claim 1, wherein the at least one LED module receiving element is configured for receiving one of a blind cover and a battery module.
Claim language the same but the patent has additional language.
8. The modular LED light according to claim 1, wherein the at least one LED module is configured as "intrinsically safe" for protection against ignition, and the electrical connection between the at least one LED module and the central power supply module is configured as an "increased safety" type for protection against ignition, and the central power supply module is configured as a "powder filling" type for protection against ignition.
8. The modular LED light according to claim 1, wherein the at least one LED module is configured as "intrinsically safe" for protection against ignition, and an electrical connection between the at least one LED module and the central power supply module is configured as an "in- creased safety" type for protection against ignition, and the central power supply module is configured as a "powder filling" type for protection against ignition.
Claim language the same
9. The modular LED light according to claim 1, wherein the central power supply module has output current circuits for the at least one LED module that are intrinsically safely limited in power and in at least one of voltage and current, wherein at least one of the power supply connection and the LED power supply interface is configured as an "increased security" or "flame-proof enclosure" type for protection against ignition.
9. The modular LED light according to claim 1, wherein the central power supply module has output current circuits for the at least one LED module that are intrinsically safely limited in power and in at least one of voltage and current, wherein at least one of a power supply connec- tion and the LED power supply interface is configured as an "increased security" or "flame-proof enclosure" type for protection against ignition.
Claim language the same
10. The modular LED light according to claim 3, wherein the LEDs are arranged in the at least one LED module wired in one of series and parallel, and wherein the LEDs are provided by group in one plane or in a curved arrangement in the at least one LED module, and wherein the at least one LED module is detachably fixed in the usage position using a locking device.
10. The modular LED light according to claim 4, wherein the LEDs are arranged in the at least one LED module wired in one of series and parallel, and wherein the LEDs are provided by group in one plane or in a curved arrangement in the at least one LED module, and wherein the at least one LED module is detachably fixed in the usage position using a locking device.
Claim language the same
11. The modular LED light according to claim 10, wherein the locking device is coupled to a voltage interruption device, wherein the central power supply module has a cooling device, wherein the driver device has a honeycomb structure, and wherein a separating metal sheet is arranged in the LED light between upper arrangement plane and lower arrangement plane.
11. The modular LED light according to claim 10, wherein the locking device is coupled to a voltage interruption device.
Claim language the same

12. The modular LED light according to claim 10, wherein the central power supply module has a cooling device.
Claim language the same as in 11

13. The modular LED light according to claim 10, wherein the driver device has a honeycomb structure.
Claim language the same as in 11
12. (Currently amended) The modular LED light according to claim 10, wherein the locking device is formed by one or a plurality of fastening screws that joins the protective housing (22) to the at least one LED module receiving element, wherein the protective housing has a light outlet opening associated with the cover of the module housing.
14. The modular LED light according to claim 10, wherein the locking device is formed by one or a plurality of fastening screws that joins the protective housing to the at least one LED module receiving element.
Claim 14 language the same as in 12

15. The modular LED light according to claim 10, wherein the protective housing has a light outlet opening associated with the cover of the module housing.
Claim 15 language the same as in 12
13. (Previously presented) The modular LED light according to claim 12, wherein a top of the protective housing has an opening through which the LED power supply interface and a connection device of the module housing are brought into contact,

 and wherein the at least one LED module and central power supply module with the driver device terminate in a common horizontal plane on a bottom of the LED light.
16. The modular LED light according to claim 15, wherein a top of the protective housing has an opening through which the LED power supply interface and a connection device of the module housing are brought into contact.
Claim 16 language is the same as in claim 13

17. The modular LED light according to claim 15, wherein the at least one LED module and central power supply module with the driver device terminate in a common horizontal plane on a bottom of the LED light.
Claim 17 language is the same as in claim 13
14. The modular LED light according to claim 10, wherein the locking device comprises a closing rod configured to be brought into engagement with a locking eyelet projecting from the at least one LED module receiving element, and wherein the housing module has air slits oriented towards the at least one LED module and towards openings in the protective housing.
18. The modular LED light according to claim 10, wherein the locking device comprises a closing rod configured to be brought into engagement with a locking eyelet projecting from the at least one LED module receiving element, and wherein the housing module has air slits oriented towards the at least one LED module and towards openings in the protective housing.
Claim 18 language is the same as 14
15. (Previously presented) The modular LED light according to claim 14, wherein connection clamps are embodied as power supply terminal clamps on one or both sides of the central power supply module in the upper arrangement plane, and wherein the closing rod has an engagement head for engaging a tool.
19. The modular LED light according to claim 18, further comprising connection clamps embodied as power supply terminal clamps on one or both sides of the central power supply module, and wherein the closing rod has an engagement head for engaging a tool.
The limitations of claim 19 are all taught by claim 15 as shown.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875